Citation Nr: 0700871	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  05-04 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date prior to November 1, 2002, 
for an award of Dependency and Indemnity Compensation (DIC).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from August 1965 until August 
1969.  He died on June [redacted], 2001.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio.  The appellant offered testimony at a 
videoconference hearing before the undersigned Veterans Law 
Judge in June 2006.

In June 2006 the appellant submitted documents from the 
Social Security Administration (SSA) accompanied by a waiver 
of initial review by the VA regional office.


FINDINGS OF FACT

1.  The veteran died on June [redacted], 2001; the cause of death was 
lung cancer.

2.  On or about August 17, 2001, the appellant contacted the 
Social Security Administration (SSA) for the purpose of 
filing a claim for benefits based on the veteran's death.


CONCLUSION OF LAW

The criteria for an effective date of June 1, 2001, for the 
award of dependency and indemnity compensation benefits, have 
been met.  38 U.S.C.A. §§ 5107, 5110 (West. 2002 & Supp. 
2005); 38 C.F.R. §§ 3.114(a), 3.153, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The Board notes that the issue on appeal was first raised in 
a notice of disagreement submitted in response to the VA's 
notice of its decision on a claim for which the VA had 
already notified the claimant of the information and evidence 
necessary to substantiate the claim.  Under 38 U.S.C. 
§ 5103(a), the VA, upon receipt of a complete or 
substantially complete application, must notify the claimant 
of the information and evidence necessary to substantiate the 
claim for benefits.  However, in this case the issue on 
appeal did not stem from an application for benefits, it 
stemmed from a notice of disagreement as to the effective 
date assigned by a VA rating decision.  Under 38 U.S.C. 
§ 7105(d), upon receipt of a notice of disagreement in 
response to a decision on a claim, the "agency of original 
jurisdiction" must take development or review action it 
deems proper under applicable regulations and issue a 
statement of the case if the action does not resolve the 
disagreement either by grant of the benefits sought or 
withdrawal of the notice of disagreement.  If, in response to 
notice of its decision on a claim for which VA has already 
given the section 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but 
section 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  See VAOPGCPREC 8-03.

The Board notes that the January 2005 statement of the case 
(SOC) informed the veteran of the regulations governing the 
award of an effective date, and informed the veteran of 
38 C.F.R. § 3.159.  Furthermore, the claim at issue is a 
claim for an earlier effective date and all the pertinent 
evidence is already of record.  In light of the above, 
further development in this regard would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran are to be avoided).  The VA has satisfied its 
obligation to notify.

Duty to Assist

The veteran does not allege, nor does the record reflect, 
that there exists outstanding evidence relevant to the issue 
on appeal.  The veteran's service medical records are 
associated with the claims file, as are private medical 
records concerning his fatal lung cancer.  Also of record is 
correspondence from the Social Security Administration (SSA) 
indicating that the appellant contacted that agency on or 
about August 17, 2001.  The appellant has not referenced any 
other pertinent, obtainable evidence that remains 
outstanding.  

The Board notes that the veteran's exact service dates in 
Vietnam are not noted in any official Army personnel record 
associated with the claims file.  Medical records dated as 
late as August 1969 reveal that the veteran was in Vietnam 
until at least August 5, 1969.  Further, the claims file also 
contains a letter written by the veteran to VA dated in July 
29, 1969 stating that he was in Vietnam at the time the July 
29, 1969 letter was written.  As service medical records and 
other available evidence establishes that the veteran was in 
Vietnam until at least August 1969, the Board finds it 
unnecessary to remand this case for official dates of Vietnam 
service.

As such, the Board finds the VA's duty to assist in this case 
has been met.  Taking these factors into consideration, there 
is no prejudice to the veteran in proceeding to consider his 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Legal criteria for effective dates

Except as otherwise provided, the effective date of an 
evaluation and award of disability compensation based on an 
original claim, a claim reopened after final disallowance, or 
a claim for increase will be on the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  The 
effective date of an award of dependency and indemnity 
compensation for which application is received within one 
year from the date of death shall be the first day of the 
month in which the death occurred.  38 C.F.R. § 3.400(c)(2).

The effective date of award of dependency and indemnity 
compensation based on change of law or administrative issue 
shall be in accordance with the facts found, but shall not be 
earlier than the effective date of the act or administrative 
issue.  If a claim is reviewed on the initiative of VA within 
one year from the effective date of the law or VA issue, or 
at the request of a claimant received within one year from 
that date, benefits may be authorized from the effective date 
of the law or VA issue.  If a claim is reviewed on the 
initiative of VA more than one year after the effective date 
of the law or VA issue, benefits may be authorized for a 
period of one year prior to the date of administrative 
determination of entitlement.  If a claim is reviewed at the 
request of the claimant more than one year after the 
effective date of the law or VA issue, benefits may be 
authorized for a period of one year prior to the date of 
receipt of such request.  38 C.F.R. § 3.114(a)(1),(2),(3).

The provisions of 38 C.F.R. § 3.309(e), concerning 
presumptive service connection for certain diseases based on 
certain exposure to agent orange, were amended to include 
lung cancer (if manifested to a degree of 10 percent or more 
within 30 years after departure from Vietnam).  These amended 
regulations were effective as of June 9, 1994.  59 Fed. Reg. 
29723-29724.  VA subsequently issued a regulation, effective 
January 1, 2002, which removed that 30-year time restriction 
for manifestation of a respiratory cancer.  See Public Law 
107-103, Veterans Education and Benefits Expansion Act of 
2001.  

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 U.S.C.A. § 101(30); 
38 C.F.R. § 3.1(p).  The date of receipt shall be the date on 
which a claim, information or evidence was received by VA.  
38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(r).

Pursuant to 38 C.F.R. § 3.153, an application on a form 
jointly prescribed by the Secretary and the Secretary of 
Health, Education, and Welfare filed with the Social Security 
Administration on or after January 1, 1957, will be 
considered a claim for death benefits and to have been 
received in the Department of Veterans Affairs as of the date 
of receipt by the Social Security Administration.

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim. Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155.  Under 38 C.F.R. § 3.157, a report of 
examination or hospitalization will be accepted as an 
informal claim for benefits.  However the provisions of 38 
C.F.R. § 3.157(b)(1) state that such reports must relate to 
examination or treatment of a disability for which service-
connection has previously been established or that the claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  38 C.F.R. § 3.157(b)(1).

Factual Background

The veteran died on June [redacted], 2001.  The cause of death was 
lung cancer.

Private medical records dated in April 1999 first reflect a 
diagnosis of lung cancer.  Medical records noted that the 
veteran had "progressive deterioration" at home with 
symptoms such as shortness of breath, wheezing, phlegm, and 
conditions necessitating emergency room care months before 
his death.

A letter from the Social Security Administration reveals that 
on or about August 17, 2001, the appellant contacted that 
agency for the purpose of filing a claim for benefits based 
on the veteran's death.

In October 2003 the appellant filed a claim of entitlement to 
DIC benefits.  Such claim was granted in a January 2004 
rating decision.  The claim was awarded on a presumptive 
basis pursuant to 38 C.F.R. § 3.309.  In a February 3, 2004 
notice letter accompanying the January 2004 rating action, 
the appellant was informed that the payment start date for 
her award of DIC was December 1, 2003.  A RO letter dated 
February 20, 2004, informed the appellant that an adjustment 
was made and that DIC was be to be paid, effective November 
1, 2002.  The RO letter stated that benefits could not be 
awarded earlier than the January 1, 2002 change in the law 
since application for such benefits had not been made until 
October 31, 2003.  

Analysis

As noted, the claims file contains evidence demonstrating 
that the appellant had filed a claim for entitlement to death 
benefits with SSA in August 2001.  Pursuant to 38 C.F.R. § 
3.153, an application for SSA benefits is considered a claim 
for death benefits and is deemed to have been received in the 
Department of Veterans Affairs as of the date of receipt by 
the Social Security Administration, provided such application 
is "on a form jointly prescribed by the Secretary and the 
Secretary of Health, Education, and Welfare."  In the present 
case, the actual forms on which the appellant made her SSA 
claim are not of record.  The Board will resolve doubt in the 
claimant's favor and find that any application filed with SSA 
complied with the requirements of 38 C.F.R. § 3.153.  At any 
rate, it is clear that the claims process was started with 
SSA in August 2001.  Moreover, as discussed in Kay v. 
Principi, 16 Vet. App. 529 (2002), VA has set forth a broad 
definition for the types of applications that are considered 
joint applications for VA and SSA benefits.  Given this 
context of interpreting the language of 38 C.F.R. § 3.153 
liberally, it is at least as likely as not that the manner of 
application submitted to SSA in August 2001 was a joint 
application within the meaning of 38 C.F.R. § 3.153.

The Board here notes in passing that the January 2005 
statement of the case, in an effort to assist the appellant, 
correctly informed her that she should submit documents 
associated with the SSA as it could prove beneficial to her 
claim.  The Board further notes that the aforementioned SSA 
document was not of record at the time the January 2005 
statement of the case was issued.

In sum, through application of 38 C.F.R. § 3.153, the Board 
finds that the appellant had filed a claim of entitlement to 
VA death benefits on or about August 17, 2001.

The RO (as discussed in the January 2005 statement of the 
case) determined that this case was governed by 38 C.F.R. 
§ 3.114, stating that the reason 38 C.F.R. § 3.114 applies 
was that "prior to January 1, 2002 service connection for 
lung cancer could only be granted if it manifested within 30 
years after the veteran's departure from Vietnam.  The 
veteran developed lung cancer more than 30 years after he 
returned from Vietnam and under the prior regulations service 
connection for the cause of death could not be considered."  
First, the Board notes that the veteran's fatal lung cancer 
was diagnosed in April 1999, a time period within 30 years of 
his August 1969 departure from Vietnam (as for the law that 
required that respiratory cancers become manifest to a degree 
of 10 percent or more within 30 years after the last date on 
which the veteran was exposed to an herbicide agent during 
active service, the Board notes that the private medical 
records clearly show that the disease was manifest to a 
degree of 10 percent or more).  In short, and as essentially 
noted by the January 2004 rating decision, DIC was properly 
awarded in January 2004 based on the version of 38 C.F.R. § 
3.309(e) that became effective in 1994.

In sum, the "liberalizing law" at issue here is the 
regulation that added lung cancer to the list of diseases for 
which service connection may be presumed in certain Vietnam 
War veterans (in other words, 38 C.F.R. § 3.309(e) that 
became effective June 9, 1994).  Therefore, in order for 38 
C.F.R. § 3.114 to apply in this case, the evidence would have 
to show that the veteran "met all eligibility criteria for 
the liberalized benefit on the effective date of the 
liberalizing law or VA issue and that such eligibility 
existed continuously from that date to the date of claim or 
administrative determination of entitlement."  38 C.F.R. 
§ 3.114(a).  However, there is no evidence of lung cancer 
prior to April 1999, and no suggestion whatsoever that any 
competent medical evidence exists to show that the veteran 
had lung cancer as of June 9, 1994, and continuously 
thereafter.  In short, 38 C.F.R. § 3.114 does not apply in 
this case.

As noted, 38 C.F.R. § 3.400(c)(2) provides that when a claim 
for DIC is received within one year of the initial report of 
actual death, the appropriate effective date shall be the 
first day of the month in which the death occurred.  Here, as 
previously discussed, a claim was filed (in August 2001) 
within a year of the veteran's death on June [redacted], 2001.  Thus, 
as the effective date of an award of dependency and indemnity 
compensation for which application is received within one 
year from the date of death shall be the first day of the 
month in which the death occurred, assignment of an effective 
date of June 1, 2001, is warranted.


ORDER

An effective date of June 1, 2001,  for an award of 
Dependency and Indemnity Compensation (DIC) is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


